The transcript in this case was delivered to appellant's attorneys on the 18th day of February, 1903, and was filed in this court on the 9th day of March, 1903. On the 22d day of April, 1903, this case, with others, was set down for submission for the 6th day of May, 1903. On the 30th of April, 1903, briefs of appellant were filed in this court. There is a certificate and affidavit of the clerk of the District Court of McLennan County, made on the 1st day of May, 1903, that no briefs in this case have been filed by appellant in the trial court. There are no briefs on file for appellee.
The appellee has made a motion in this court that the appeal be dismissed, on the ground that the appellant has not complied with the law requiring briefs to be filed in the trial court and giving notice thereof to the appellee. The facts as stated bring this case within the rule announced by this court in the case of Harris v. Bryson  Hartgrove, 73 S.W. Rep., 548, decided by this court, and in which a writ of error has been recently refused by the Supreme Court.
For the reasons stated, the appeal is dismissed.
Dismissed. *Page 477